DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “in in the surface of the balloon” should be amended to recite ‘[[in]] in the surface of the balloon’.  Appropriate correction is required.
Claims 11, 14, 15, and 17 are objected to because of the following informalities:  the status of the claims should be changed from “(Original)” to ‘(Currently amended)’.  Appropriate correction is required.  See MPEP § 714 and 37 CFR 1.121(c). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schluter (US 4467816 A – cited in IDS) in view of Linnemeier (US 20120315662 A1 – cited in IDS) and Schickling (US 5171305 A – cited in IDS).

For claim 1, Schluter teaches A device for Fallopian tube diagnostics, [entire disclosure – see at least abstract], comprising:
a tube [12/16] having a distal end;  [end closest to / abutting 11]; 
a balloon [11] having a first end, [end closes to / abutting 12/16],  coupled to the distal end of the tube [Figs. 2-3a], the balloon being disposed in the tube in a first, inverted position  [Fig. 3a] and movable to a second, everted position, [Fig. 2], extendable a distance distal of the distal end of the tube, [Figs. 1-3a where 11 extends beyond the end of 16]; and
a push member [13/15] having a distal end, [end adjacent 15], coupled to a second end of the balloon, [top of 11 / end furthest from 16], wherein the balloon is movable from the first inverted position to the second everted position by actuation of the push member; [detailed in col. 3 l. 45 – col. 4 l. 10]; 
wherein the surface of the balloon includes a plurality of surface features for collection, retention, or both, of a tissue sample of the endometrium. [See col. 2 ll. 35-45, col. 3 ll. 45-65]. 

While Schluter does not teach a balloon which specifically cannot fit into a fallopian tube per se (i.e., Schluter does not specify dimensions of the inflated balloon which are not contactable with an inner fallopian surface), Schluter suggests that the balloon is instead sized for the endometrium (uterine cavity) and thereby cannot be reasonably said to be contactable with the inner surface of a fallopian tube.  [detailed throughout entire document].  However, Schluter is also generally concerned with  [See columns 1 and 2].  Linnemeier teaches throughout the entire background of the reference, [See at least ¶¶2-15], the risk of female reproductive cancers as well as the importance of fallopian cell sampling via contacting the fallopian surface, [See summarily ¶¶16-19].  Accordingly, It would have been obvious to one of ordinary skill at the time the invention was made to modify the balloon of Schluter to be contactable specifically with the fallopian inner surface (to sample cells as suggested by Linnemeier) in order to detect gynecologic cancers which may be detectable in fallopian cells.  As motivated by Schluter cols. 1-2, Linnemeier ¶¶2-19. 

Schluter fails to teach the push member being a push wire.  However, Schluter does teach the bar [13] being connected to a filar member (thread) [15].   Schickling teaches an evertible membrane [21] which is everted via push wire [51].  [Wire specifically discussed in col. 5 ll. 50-65].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the push member and filar (thread) of Schluter to incorporate the push wire of Schickling in order to reduce risk of kinking and/or collapse in navigating a curve within the body (e.g., during the device introduction and/or eversion of Schluter).  As motivated by Shickling col. 1 l. 35 – col. 2 l. 30.  	

For claim 2, Schluter teaches The device according to claim 1, wherein the plurality of surface features comprise a plurality of wrinkles in in the surface of the   [The natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 and col. 3 l. 45 – col. 4 l. 10 is fully capable of forming surface wrinkles and where per col. 2 ll. 35-50 the invaginated and roughened surface capable of wrinkling would have some form of edges, micro-ridges, or overlapping material — at least in that overlapping material (of the recited group) is innate to both invaginated material having at least some wrinkling being rubber or elastomer].  

For claim 3, Schluter teaches The device according to claim 1, wherein a plurality of wrinkles are formable in the balloon surface.  [The natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 and col. 3 l. 45 – col. 4 l. 10 is fully capable of forming surface wrinkles (i.e,. formable). 

For claim 4, Schluter teaches The device according to claim 1, wherein a plurality of wrinkles in the balloon surface are configured to retain at least a portion of the tissue sample after contacting the inner surface of the Fallopian tube.  [Similar to claim 3 above, natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 is fully capable of forming surface wrinkles, and thereby along with specifically per col. 2 ll. 35-50 the balloon surface to retain collected cells thereupon would encompass wrinkles “configured” to retain the tissue sample of the fallopian tube (the fallopian tube as motivated by the combination of Schluter and Linnemeier for claim 1)].  

Claim 5 recites a product-by-process limitation (that the product of balloon surface features are by the process of etching) such that because Schluter teaches the balloon having surface features, the limitation of claim 5 is thereby present in the teaching.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

For claim 7, Schluter teaches The device according to claim 1, wherein the plurality of surface features improve adhesion of the tissue sample to the balloon surface compared to the balloon surface without the plurality of surface features.  [Roughing of balloon surface (surface features) to specifically increase cell yield (a form of tissue adhesion) per col. 2 ll. 35-45].  

For claim 8, Schluter teaches The device according to claim 1, wherein the balloon is inflatable for moving the balloon from the first inverted position to the second everted position.  [Inflation via gas and drawbar discussed throughout cols. 2-4]. 

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schluter in view of Linnemeier, Schickling, and Campbell (US 20130253426 A1).
For claim 6, Schluter fails to teach  a portion of the surface of the balloon is embossed to form a plurality of peaks and valleys.  However, Schluter does suggest in col. 4 wetting the balloon surface with a solvent/fixative solution as well as for initiating therapeutic measures.  Campbell teaches an expandable member (optionally including a balloon member per Fig. 5 and ¶¶104-107) having a surface with embossed thereon a plurality of peaks and valleys, [per ¶107 variety of features encompassing at least a form of embossed peaks and valleys].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the balloon surface of Schluter to incorporate the embossed peaks and valleys of Campbell in order to increase the effective surface area (e.g., for balloon contact for the purposes of Schluter), increase solvation cycle (for the solvation/fixative purposes of Schluter).  As motivated by Campbell ¶107; Schluter col. 4. 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schluter in view of Linnemeier, Schickling, and Moyle (US 3664328 A). 
For claim 9, Schluter in view of Schickling is silent on a filament on the push wire.   Moyle teaches an everting balloon specimen collection device [10] having an everting balloon [12] with (at least one) filament [14] disposed thereon where the filament is disposed within the balloon in the first inverted position, [Fig. 1], and the [Figs. 2-3].  It would have been obvious to one of ordinary skill at the time the invention was made to modify Schluter in view of Schickling (i.e., the push wire for filar configuration) to incorporate the balloon filament (thereupon) of Moyle in order to ensure tissue/cell sample collection (i.e., in concert with the roughened surface of Schluter suggested in Schluter col. 2).  As motivated by Moyle col. 2 ll. 1-15. 

Claim(s) 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schluter in view of Schickling.

For claim 10, Schluter teaches A system for collecting a tissue sample in a body lumen, [entire disclosure – see at least abstract], comprising:
a tube [12/16] having a distal end, [end closest to / abutting 11], and a balloon [11] having a first end, [end closes to / abutting 12/16, coupled to the distal end of the tube, [Figs. 1-3a], and a second , [end furthest from 16], end coupled to a distal end of a push member [13/15], the balloon being positionable in a first, inverted state; [Fig. 3a]; 
wherein the push member [13/15] is configured to advance to evert the balloon to a second, everted state, such that the balloon extends out of the distal end of the tube; [detailed in col. 3 l. 45 – col. 4 l. 10];
wherein a surface of the balloon is configured in the second, everted state, to contact an inner surface of the body lumen for transference of the tissue sample to the balloon surface; [discussed throughout cols. 2-4, see at least col. 3 l. 45 – col. 4 l. 20]; 
  [See col. 2 ll. 35-45, col. 3 ll. 45-65].

Schluter fails to teach the push member being a push wire.  However, Schluter does teach the bar [13] being connected to a filar member (thread) [15].   Shickling teaches an evertible membrane [21] which is everted via push wire [51].  Wire specifically discussed in col. 5 ll. 50-65].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the push member and filar (thread) of Schluter to incorporate the push wire of Schickling in order to reduce risk of kinking and/or collapse in navigating a curve within the body (e.g., during the device introduction and/or eversion of Schluter).  As motivated by Shickling col. 1 l. 35 – col. 2 l. 30.  

For claim 11, Schluter teaches The system according to claim 10, wherein the plurality of surface features comprise a plurality of wrinkles in the surface of the balloon, having at least one of a plurality of edges, micro- ridges, or overlapping material, or combinations thereof. [The natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 and col. 3 l. 45 – col. 4 l. 10 is fully capable of forming surface wrinkles and where per col. 2 ll. 35-50 the invaginated and roughened surface capable of wrinkling would have some form of edges, micro-ridges, or overlapping material — at least in that overlapping material (of the recited group) is innate to both invaginated material having at least some wrinkling being rubber or elastomer].  

For claim 12, Schluter teaches The system according to claim 10, wherein a plurality of wrinkles are formable in the balloon surface. [The natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 and col. 3 l. 45 – col. 4 l. 10 is fully capable of forming surface wrinkles (i.e,. formable)].

For claim 13, Schluter teaches The system according to claim 10, wherein a plurality of wrinkles in the balloon surface are configured to retain at least a portion of the tissue sample after contacting the inner surface of the body lumen.  [See col. 4 ll. 1-20]. 

Claim 14 recites a product-by-process limitation (that the product of balloon surface features are by the process of etching) such that because Schluter teaches the balloon having the plurality of surface features, the limitation of claim 5 is thereby present in the teaching.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

For claim 15, Schluter teaches The system according to claim 10, wherein the plurality of surface features improve adhesion of the tissue sample to the balloon plurality of surface features. [Roughing of balloon surface (surface features) to specifically increase cell yield (a form of tissue adhesion) per col. 2 ll. 35-45].  

For claim 16, Schluter teaches A method for collecting a tissue sample in a body lumen, entire disclosure – see at least abstract], comprising:
providing a tube [12/16] having a distal end, [end closest to / abutting 11],  and a balloon [11] having a first end, [end closes to / abutting 12/16],  coupled to the distal end of the tube, [Figs. 2-3a], and a second end, [end furthest from 16], coupled to a distal end of a push member [13/15], the balloon being positioned in a first, inverted state; [Fig. 3a]; 
advancing the push member to evert the balloon to a second, everted state, [Fig. 2],  such that the balloon extends out of the distal end of the tube; [detailed in col. 3 l. 45 – col. 4 l. 10];
contacting a balloon surface in the second, everted state, with an inner surface of the body lumen; [col. 3 l. 45-60]; 
wherein the balloon surface includes a plurality of surface features for collection, retention, or both, of the tissue sample.  [See col. 2 ll. 35-45, col. 3 ll. 45-65].

Schluter fails to teach the push member being a push wire.  However, Schluter does teach the bar [13] being connected to a filar member (thread) [15].   Schickling teaches an evertible membrane [21] which is everted via push wire [51].  [Wire specifically discussed in col. 5 ll. 50-65].  It would have been obvious to one of ordinary 

For claim 17, Schluter teaches The method according to claim 16, wherein the plurality of surface features comprise a plurality of wrinkles in the surface of the balloon, having at least one of a plurality of edges, micro- ridges, or overlapping material, or combinations thereof.  [The natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 and col. 3 l. 45 – col. 4 l. 10 is fully capable of forming surface wrinkles and where per col. 2 ll. 35-50 the invaginated and roughened surface capable of wrinkling would have some form of edges, micro-ridges, or overlapping material — at least in that overlapping material (of the recited group) is innate to both invaginated material having at least some wrinkling being rubber or elastomer].  

For claim 18, Schluter teaches The method according to claim 16, wherein a plurality of wrinkles are formable in the balloon surface.  [The natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 and col. 3 l. 45 – col. 4 l. 10 is fully capable of forming surface wrinkles (i.e., formable)].

For claim 19, Schluter teaches The method according to claim 16, wherein a plurality of wrinkles in the balloon surface are configured to retain at least a portion of the tissue sample after contacting the inner surface of the body lumen.  [Similar to claim 17 above, natural rubber / thermoplastic elastomer balloon which specifically evaginates (a form of folding/unfolding) per col. 2 ll. 35-45 is fully capable of forming surface wrinkles, and thereby along with specifically per col. 2 ll. 35-50 the balloon surface to retain collected cells thereupon would encompass wrinkles “configured” to retain the tissue sample of the fallopian tube (the fallopian tube as motivated by the combination of Schluter and Linnemeier for claim 1)].  

For claim 20, Schluter teaches The method according to claim 16, wherein the plurality of surface features improve adhesion of the tissue sample to the balloon surface compared to the balloon surface without the surface features.  [Roughing of balloon surface (surface features) to specifically increase cell yield (a form of tissue adhesion) per col. 2 ll. 35-45].  

Response to Arguments
Applicant's arguments filed 11/19/20 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    431
    643
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    369
    641
    media_image2.png
    Greyscale

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791